DETAILED ACTION
This action is in response to the amendments filed on March 24th, 2022. A summary of this action:
Claims 1-3, 7-8, 10-14, 17-27 have been presented for examination.
Claims 1, 10, 20, 22 have been amended
Claims 4-6, 9, 15-16 have been cancelled
Claims 24-27 are newly added
Claims 1, 3, 7, 8, 10, 14, 17-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuecker et al., “Comparison of Damage Models for Predicting the Non-linear Response of Laminates Under Matrix Dominated Loading Conditions”, 2010, NASA, NASA/TP-2010-216856 in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013 and in further view of Barbero, “Determination of Material Properties for Progressive Damage Analysis of Carbon/Epoxy Laminates”, Feb. 1st, 2018 and in further view of Zarfos et al., US 2016/0023431  
Claims 2, 11-13, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuecker et al., “Comparison of Damage Models for Predicting the Non-linear Response of Laminates Under Matrix Dominated Loading Conditions”, 2010, NASA, NASA/TP-2010-216856 in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013 and in further view of Barbero, “Determination of Material Properties for Progressive Damage Analysis of Carbon/Epoxy Laminates”, Feb. 1st, 2018 and in further view of Zarfos et al., US 2016/0023431 and in further view of Scott et al., “In situ fibre fracture measurement in carbon–epoxy laminates using high resolution computed tomography”, 2011
Claims 1, 3, 7, 10, 14, 17, 20, 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-9, 10, 17-18 of copending Application No. 16/207,254 (reference application). 
Claims 8 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-9, 10, 17-18 of copending Application No. 16/207,254 (reference application) in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013
Claims 2, 11-13, 23-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-9, 10, 17-18 of copending Application No. 16/207,254 (reference application) in view of Scott et al., “In situ fibre fracture measurement in carbon–epoxy laminates using high resolution computed tomography”, 2011
Claims  1, 7, 10, 17, 20, 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, 20 of copending Application No. 16/207,311 (reference application). 
Claims 3 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, 20 of copending Application No. 16/207,311 (reference application) in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990
Claims 8 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, 20 of copending Application No. 16/207,311 (reference application) in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013
Claims  2, 11-13, 23-27  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, 20 of copending Application No. 16/207,311 (reference application) in view of Scott et al., “In situ fibre fracture measurement in carbon–epoxy laminates using high resolution computed tomography”, 2011
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the Double Patenting Rejections
	The rejections are maintained, and has been updated as necessitated by amendment.
	See MPEP § 804: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner.”

Regarding the claim objections
	In view of the amendments, the objection is withdrawn.

Regarding the § 103 Rejection
	The rejection is maintained, and updated below as was necessitated by amendment. 

	The Examiner also notes that the grounds of rejection under § 103 for claims 3, 14, 4-6, 15-16 had an obvious typographical error by reciting “Zarfos” twice, which has been remedied below. 
	
Applicant submits (Remarks, pages 14-16): “...Schuecker expressly states that "delamination after crack saturation can be handled by the constant stress model but is not considered in the present study." Schuecker, p. 7, II. 11-12 (emphasis added)...Note, however, that like Schuecker, Barbero fails to teach or suggest generating and re-generating computer models until the computer model indicates delamination...Accordingly, each of Schuecker, Barbero, and Zarfos alone and in combination fail to teach or suggest fail to teach or suggest processing circuitry configured to "”

Examiner’s Response:
	This is a piecemeal attack against the references relied upon. See the non-final rejection, pages 25-26, where, as part of the rejection, Meer was relied upon for this subject matter. The arguments do not address the reference that was previously relied upon for this subject matter. 
Applicant submits (Remarks, pages 17): “Applicant respectfully submits that none of the cited references, alone or in combination, teaches or suggests the limitations of new claims 23-27, and therefore, these claims also define patentable subject matter over the cited art.”

Examiner’s Response:
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 10, 14, 17-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuecker et al., “Comparison of Damage Models for Predicting the Non-linear Response of Laminates Under Matrix Dominated Loading Conditions”, 2010, NASA, NASA/TP-2010-216856 in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013 and in further view of Barbero, “Determination of Material Properties for Progressive Damage Analysis of Carbon/Epoxy Laminates”, Feb. 1st, 2018 and in further view of Zarfos et al., US 2016/0023431  

Regarding Claim 1
Schuecker teaches:
	A computer configured to determine progressive cracking in a connection interface ... wherein the connection interface comprises a composite filler material , the computer comprising: (Schuecker, page 11, ¶ 1: “All model predictions that are presented in this work are computed using the same set of material data which corresponds to the glass fiber / epoxy material used in the experiments described in Section 5.” – i.e., computed with a computer, wherein as per § 1 on page 4 this is for “composites” and page 25, ¶ 2: the models are being used for “modeling progressive cracking”)
	a communication interface circuit configured to communicate data with a remote device via a communications network; (Schuecker, as cited above and below teaches that this uses a computer – a communications interface circuit as claimed would have been an obvious feature of a computer to a skilled person, e.g. the circuit for the Wi-Fi/Ethernet connections for a computer – the claim does not use this circuit, merely the claim recites that the computer for this method includes a communications interface circuit as claimed, and this would have been obvious, e.g. Wi-Fi, Ethernet, etc. and other circuits known to a skilled person)
	and processing circuitry operatively connected to the communication interface circuit and configured to: (Schuecker, as cited above- this uses a computer)
	obtain an actual crack density for the connection interface, wherein the actual crack density defines a number of cracks in the connection interface when the first and second composite structural components begin to delaminate; (Schuecker, figure 9(b) – this shows “Crack Density” wherein the caption clarifies that this includes “experimental data” [the boxes in the chart] – as to this being where this begin to delaminate – page 17, ¶ 1: “Note that delamination after crack saturation can be handled by the constant stress model but is not considered in the present study.”, i.e. the figure 9 shows up to “crack saturation” wherein delamination begins “after crack saturation” – under the BRI, 1) “crack saturation” is an example of when delamination begins as delamination is “after crack saturation”, and 2) a skilled person would have found it obvious to extend out this chart to include delamination, e.g. by gathering the data for delamination)
	calculate a spacing requirement for the cracks in the connection interface, wherein the spacing requirement defines an average spacing for the cracks in the connection interface; (Schuecker, page 18 ¶ 2 to page 19 ¶ 1: “Analyses using the localized damage models (ExpSoft and ABQ) are performed by applying the homogeneous load to a single, 4-noded finite element. Since the laminate response predicted by the localized damage models is not fixed, but depends on the characteristic element length, the element size is chosen as the distance between two cracks at crack saturation, 2Lsat, which is estimated by the following approach...The stresses transmitted through the interface are limited by the interface shear strength. Based on a shear lag model for an embedded ply under uniaxial transverse tension (Fig. 8a) and assuming the shear stress along the ply interface to be constant and equal to the interface shear strength, SIF, the crack spacing at saturation can be estimated as... [equation 15]...where t denotes the thickness of the cracked ply (or cluster of like oriented plies). Based on the linear in-situ strengths for transverse tension (Table 2) and estimating the interlaminar shear strength as SIF = 73MPa, the crack spacing is computed from Eq. (15) as 2Lsat = 1.2mm and 2Lsat = 0.84mm for the laminates with 8-ply and 4-ply in-situ strengths, respectively.” – in other words, Schuecker teaches calculating the “crack spacing” based on a “shear lag model” and then using this for “the element size” in a “finite element” model 
	in regards to this being an average crack spacing: “Eq. (15) as 2Lsat = 1.2mm and 2Lsat = 0.84mm for the laminates with 8-ply and 4-ply in-situ strengths, respectively.”, i.e. these are a single value from a calculation – a skilled person would have inferred that this represented the average crack spacing)
	... generate a computer model of the connection interface as a function of the spacing requirement and an interlaminar shear (ILS) strength of the connection interface ...wherein the computer model identifies one or more embedded cracks in the connection interface, and wherein the one or more embedded cracks comprise cracks having at least one terminating end that does not extend to an edge of the connection interface, and wherein to generate the computer model, the processing circuitry is configured to, for each iteration:(Schuecker, page 18 ¶ 2 to page 19 ¶ 1 as cited above: this teaches a “finite element” model being generated wherein the “interlaminar shear strength” is estimated and used to determine the “crack spacing” – see equation 15 – as to the embedded cracks: see page 16 ¶ 1: “If a ply embedded in a laminate is subjected to a homogeneous stress or strain field, the first matrix crack that spans the whole thickness of a ply typically does not lead to laminate failure since stresses can locally be transferred to adjacent layers. Consequently, an array of matrix cracks will develop and accumulate more or less evenly throughout the ply” and figure 6 – which, as shown in figure 6 shows that the “array of cracks” are “localized” to a single ply within the composite [the entire composite is the connection interface, the cracks are embedded in one layer of the ply] – for clarity: see figure 8(a) which shows the “ply” that is cracked in the composite, i.e. page 18 last paragraph this is an “embedded ply”)2 of 17Application Ser. No. 16/207281
and output the generated computer model for a user. (Schuecker, figure 9 provides an example of output results from the models- see the legend of the plots for clarity, and the description on page 19, including the last paragraph: “As can be expected, Fig. 9a shows that the prediction of the periodic crack model is the most accurate since that model is an exact solution of the corresponding boundary value problem...” and page 20, ¶ 2: “Figure 9b shows the increase of crack density, CD, as a function of axial strain for the same two cross-ply laminates. In the periodic crack model, crack density is an internal variable and is therefore directly available for plotting” – i.e. figure 9 shows output model results, and also shows experimental data)

Schuecker does not explicitly teach:
integrated into a structural framework of an aircraft... disposed between first and second load-bearing composite structural components on the aircraft,
iteratively generate a computer model ...until the computer model indicates delamination between the first and second load-bearing composite structural components
Attorney Docket No. 7474-186Client Docket No. 18-1226-US-NP[2]determine whether the generated computer model indicates delamination between the first and second load-bearing composite structural components;
responsive to determining that the generated computer model does not indicate delamination between the first and second load-bearing composite structural components:
	modify the ILS strength of the connection interfaces by a predetermined amount;
	and re-generate the computer model based on the modified ILS strength of the connection interface;
	and responsive to determining that generated computer model indicates delamination between the first and second load-bearing composite structural components, determine a target ILS strength for the connection interface to be the modified ILS strength of the connection interface;

	
Meer teaches:
iteratively generate a computer model ...until the computer model indicates delamination between the first and second load-bearing composite structural components  (Meer, abstract, teaches a system for “modelling of progressive laminate failure” based on a “analytical shear lag model” [similar to Schuecker, e.g. see Schuecker caption of figure 8 and equation 15 as was relied upon] and see figures 10 and 11, and the description in § 5.2 ¶¶ 3-4: “The development of damage in the detailed model is illustrated in Fig. 10. It can be observed that the first crack appears at the weakest location (cf. Fig. 9) but as additional cracks form, the effect of the random distribution of the properties diminishes and the spacing becomes progressively more deterministic. In the crack saturation stage, all crack planes develop some degree of damage near the ply interface, where the stress relaxation from the neighboring cracks is not present. In the final image, delamination damage has also started growing from fully developed matrix cracks...In Fig. 11, the average stress-density plot from the five simulations is plotted for both models” wherein the caption of figure 11 further clarifies that this shows “Averaged crack density development as a function of global applied stress”, see page 3317, col. 1, ¶ 2 for more clarification: “[Crack] Saturation occurs in both experiments and simulations, but the crack density at saturation is overpredicted by 30%. The overprediction of crack density for high stress appears similar to the mismatch resented by Berthelot and Le Corre (2000) when neglecting  delamination. In the present simulations, however, delamination was included and indeed took place in the later stage of the analysis (see Fig. 10).”
and see figure 10 and figure 11: these show that the system simulated the composite iterative, e.g. the “snapshots” for fig. 10, wherein this simulation was from before delamination to when “delamination damage has also started...” (§ 5.2 ¶¶ 3-4))
Attorney Docket No. 7474-186Client Docket No. 18-1226-US-NP[2]determine whether the generated computer model indicates delamination ... (Meer, as cited above, e.g. figure 10 shows this – the final snapshot is when delamination is indicated, the previous snapshots are before delamination – see § 5.2 ¶¶ 3-4 for clarification, and see page 3317 col. 1, ¶ 2 for more clarification)
responsive to determining that the generated computer model does not indicate delamination between the first and second load-bearing composite structural components:(Meer, as cited above, e.g. figure 10 shows this – the final snapshot is when delamination is indicated, the previous snapshots are before delamination – see § 5.2 ¶¶ 3-4 for clarification, and see page 3317 col. 1, ¶ 2 for more clarification)
	and responsive to determining that generated computer model indicates delamination... (Meer, as cited above, e.g. figure 10 shows this – the final snapshot is when delamination is indicated, the previous snapshots are before delamination – see § 5.2 ¶¶ 3-4 for clarification, and see page 3317 col. 1, ¶ 2 for more clarification)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Schuecker on a system for progressive crack modelling of composites based on a shear lag model with the teachings from Meer on a similar such system which includes “delamination” (e.g., see figure 10 of Meer) The motivation to combine would have been that “It was shown that a detailed finite element model with multiple elements through the thickness of a ply can predict the propagation of a crack from a predefined defect and can also predict the known thickness dependence of the in situ strength.” (Meer, § 6, ¶ 1) and that “The proposed method with a single layer of elements per ply can be expected to predict propagation of cracks that grow from stress concentrations without the need for representation of spatial variability in the material.” (Meer, § 6, last paragraph)


Schuecker, as taken in combination with Meer, does not explicitly teach:
integrated into a structural framework of an aircraft... disposed between first and second load-bearing composite structural components on the aircraft,
... between the first and second load-bearing composite structural components
...
modify the ILS strength of the connection interfaces by a predetermined amount;
	and re-generate the computer model based on the modified ILS strength of the connection interface;
	... determine a target ILS strength for the connection interface to be the modified ILS strength of the connection interface;

Schuecker, as taken in combination with Meer and Barbero teaches: 	
modify the ILS strength of the connection interfaces by a predetermined amount; (Schuecker, pages 18-19 including equation 15 teaches that the “crack spacing at saturation” is “estimated” based on the “interlaminar shear strength”, and see Meer figures 10-11 and § 5.2 ¶ 3: “In the crack saturation stage, all crack planes develop some degree of damage near the ply interface, where the stress relaxation from the neighboring cracks is not present. In the final image, delamination damage has also started growing from fully developed matrix cracks” 
then Barbero page 6, last paragraph:  “The material property determination for DDM is performed by executing a Python optimization script that adjusts the properties [e.g., the “interlaminar shear strength” of Schuecker at crack saturation] to minimize the error between predictions and experimental crack density data.” and to clarify on Barbero, see the abstract as well, and page 19 , last bullet point
as to the contingency of this step: this would have been obvious, i.e. apply Barbero’s technique to improve the accuracy (Barbero, § 7) of Schuecker’s “crack spacing at saturation” calculation based on the ILS strength, e.g. by either 1) applying Barbero’s technique for only the crack spacing at crack saturation for Schuecker’s calculation (e.g. see Meer, page 3317, col. 1, ¶ 2: “The prediction of crack saturation could be improved by reducing the delamination strength [e.g., the ILS strength] and toughness to promote delamination,”), or 2) applying Barbero for the full range of crack density, including the crack density before delamination (e.g., Meer figure 11/Schuecker figure 9), e.g. at crack saturation)
	and re-generate the computer model based on the modified ILS strength of the connection interface;(Schuecker, page 19, figure 9 – this provides example results of various computer models that are that were generated - wherein page 18, ¶ 2 clarifies: “the element size is chosen as the distance between two cracks at crack saturation” [i.e., for generating the model based on ILS strength – see eqn. 15]– and then see Barbero, as cited above including page 6 last paragraph – taken in combination, the generated computer models of Schuecker would have been based on the modified ILS strength from Barbero’s technique)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Schuecker, as modified by Meer, on a system for modelling progressive cracking/damage in composites with the teachings from Barbero on a similar system which includes “A novel methodology is proposed to determine the material properties for Carbon/Polymer composites, relying on crack-density data.” (Barbero, abstract). The motivation to combine would have been that “Using the proposed methodology, properties are calculated for four different material systems and subsequent predictions match observed behavior accurately” (Barbero, § 7). 

Schuecker, as taken in combination with Meer and Barbero, does not explicitly teach:
integrated into a structural framework of an aircraft... disposed between first and second load-bearing composite structural components on the aircraft,
...between the first and second load-bearing composite structural components...

Zarfos teaches: 
integrated into a structural framework of an aircraft... disposed between first and second load-bearing composite structural components on the aircraft...between the first and second load-bearing composite structural components...(Zarfos, ¶¶ 2-4 teaches: “In typical constructions of composite spars or stringers for aircraft, two 'c' shaped composite channels are brought together back-to-back to form the central web and top and bottom flanges of the spar. The two channels are each constructed of a plurality of fiber-reinforced polymer plies that have been pre-impregnated with a resin, or pre-pregplies. When the two 'c' shaped channels are brought together, the radiuses of the channels where the central web transitions into the flanges forms a small V-shaped gap along the centers of the top and bottom flanges. A composite radius filler, commonly called a “noodle' is typically employed to fill these gaps...During curing, temperatures typically reach 350 degrees Fahrenheit. The heating of the spar and Subsequent cooling to ambient temperature can cause cracking in the noodle. The noodle in the final spar construction can also crack due to mechanical and/or thermal stresses exerted on the spar in use in an aircraft. Cracks in the noodle weaken the entire spar”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Schuecker, as modified above, on a system from “NASA” (Schuecker, pages 1-2) for modelling progressive cracking in composites with the teachings from Zarfos on an example of how composites are used in aircraft. The motivation to combine would have been that “It is therefore desirable to improve the overall strength of the composite spar by preventing or reducing the propagation of cracks through the noodles employed in constructing the spar.” (Zarfos, ¶ 4) and Schuecker’s system would have enabled an analysis of this to allow a user to further improve the design of the composite spar.
In addition, the KSR rationale of “(A) Combining prior art elements according to known methods to yield predictable results;” also applies, as per MPEP § 2143:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;  See above, the distinction is merely where the composite material is located.
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;  See above, the distinction is merely where the composite material is located. As such, each element merely performs the same function as it does separately, i.e. the composite filler material in the noodle, and a simulation of a composite material such as the one in the noodle.
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and  - the results would have been predictable: the modelling system would have been used in a similar manner, just merely applied to “typical aircraft construction” (Zarfos, ¶¶ 2-4). 

Regarding Claim 3
Schuecker, as taken in combination above teaches: 
	The computer of claim 1, wherein the processing circuitry is further configured to calculate the spacing requirement based on the actual crack density for the connection interface(Schuecker, pages 18-19 including equation 15 teaches that the “crack spacing” is “estimated” based on the “interlaminar shear strength”, and also teaches this is “Based on a shear lag model” – Barbero page 6, last paragraph:  “The material property determination for DDM is performed by executing a Python optimization script that adjusts the properties to minimize the error between predictions and experimental crack density data.” – in combination, this would have resulted in the calculated spacing requirement being based on the “experimental data”), and on a residual stress applied to the connection interface (Meer, § 3.2, ¶ 1: “4. Residual stresses are included in the simulations through thermal preloading ...” and see section 4.1, equations 8 and 9 which show the additional “residual stresses” for the shear lag model – i.e., in combination add these terms to the shear lag model which Schuecker is already using for the crack spacing calculation) during a curing process. (Zarfos, ¶ 4: “During curing, temperatures typically reach 350 degrees Fahrenheit...” [e.g., for Meer’s thermal preloading to account for the residual stresses during curing])

Regarding Claim 7
Schuecker, as taken in combination above, teaches: 
	The computer of claim 1, wherein the processing circuitry is further configured to:
	generate a visual representation of the computer model graphically indicating progressive cracking in the connection interface; and output the visual representation of the computer model to a display device for the user. (Schuecker, figure 9 – these show visual representations in the form of a chart of the computer model’s results that graphically indicate the progressive cracking, e.g. figure 9(b) shows the “Crack density” as a function of “transverse strain” – these were output to the user, e.g. as the output was used to place the chart into the publication
for a second example of the visual representation: see figures 12-15 for visual representations of the progressive cracking, as per § 5.1: “The predictions of analyses compared to experimental data [29] are shown in Figs. 12–15. Damage in these laminates is dominated by matrix cracking in the 90  plies and crack density was monitored in these layers only during the experiments. However, all damage models (except for the periodic crack model which assumes cracking to occur only in the 90 layer) also predict damage in the angle-plies. The load at which the models predict the onset of cracking in the angle-plies depends on the angle and on the chosen in-situ strengths.”, e.g. page 27 last paragraph: “The leveling of the curves from the ABAQUS model signifies complete damage (i.e. E2 = G12 = 0) of one type of layer. For ...= 0 and  ...= 15 (Figs. 12 and 13) [example of a graphical indication], the horizontal parts pertain to a fully damaged 90 layer and no damage in the other plies. Figure 14 has two horizontal sections; the small first section corresponds to a fully damaged 90 layer and the second” 	
for a third example visual representation: see Meer figure 10 which is “Four snapshots from a progressive damage analysis with the statistical distribution”)

Regarding Claim 8
Schuecker, as taken in combination above, teaches: 
	The computer of claim 1, wherein the processing circuitry is further configured to output the computer model as input into a finite element method (FEM) function executing on a computing device. (Schuecker, page 18, ¶ 2: “Analyses using the localized damage models (ExpSoft and ABQ) are performed by applying the homogeneous load to a single, 4-noded finite element. Since the laminate response predicted by the localized damage models is not fixed, but depends on the characteristic element length, the element size is chosen as the distance between two cracks at crack saturation, 2Lsat, which is estimated by the following approach.”)

Regarding Claim 10.
	Claim 10 is rejected under a similar rationale as claim 1. As to claim 10 being directed towards a method, see Schuecker, page 11, ¶ 1: “All model predictions that are presented in this work are computed using the same set of material data which corresponds to the glass fiber / epoxy material used in the experiments described in Section 5.” – i.e., computed with a computer.

Regarding Claim 14.
	Claim 14 is rejected under a similar rationale as claim 3 above. 

Regarding Claim 17.
	Claim 17 is rejected under a similar rationale as claim 7 above.
	
Regarding Claim 18.
	Claim 18 is rejected under a similar rationale as claim 8 above.

Regarding Claim 20.
	Claim 20 is rejected under a similar rationale as claim 1. As to claim 20 being directed towards a computer-readable medium, see Schuecker, page 11, ¶ 1: “All model predictions that are presented in this work are computed using the same set of material data which corresponds to the glass fiber / epoxy material used in the experiments described in Section 5.” – i.e., computed with a computer.

Regarding Claim 21.
Zarfos teaches:
	The computer of claim 1, wherein the connection interface fills an area created by the geometry of the first and second load-bearing composite structural components.  (Zarfos, ¶¶2-4 as cited above: “When the two 'c' shaped channels are brought together, the radiuses of the channels where the central web transitions into the flanges forms a small V-shaped gap along the centers of the top and bottom flanges. A composite radius filler, commonly called a “noodle' is typically employed to fill these gaps.”)

Regarding Claim 22.
	Claim 22 is rejected under a similar rationale as claim 21. 
Claims 2, 11-13, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuecker et al., “Comparison of Damage Models for Predicting the Non-linear Response of Laminates Under Matrix Dominated Loading Conditions”, 2010, NASA, NASA/TP-2010-216856 in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013 and in further view of Barbero, “Determination of Material Properties for Progressive Damage Analysis of Carbon/Epoxy Laminates”, Feb. 1st, 2018 and in further view of Zarfos et al., US 2016/0023431 and in further view of Scott et al., “In situ fibre fracture measurement in carbon–epoxy laminates using high resolution computed tomography”, 2011

Regarding Claim 2
Schuecker, as taken in combination above, does not explicitly teach:
	The computer of claim 1, wherein the actual crack density is determined based on a radiological scan of the connection interface under a load, wherein the processing circuitry is further configured to obtain an actual crack spacing for the connection interface based on the radiological scan of the connection interface. 

Scott teaches:
The computer of claim 1, wherein the actual crack density is determined based on a radiological scan of the connection interface under a load, wherein the processing circuitry is further configured to obtain an actual crack spacing for the connection interface based on the radiological scan of the connection interface. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure. To the authors knowledge this provides the first direct in situ measurement of the accumulation of fibre fractures for a high performance material under structurally relevant load conditions (i.e. fractures within the bulk of an essentially conventional engineering laminate).”  - see section § 2 and figure 2 for an overview of the experiment, see § 3 ¶ 1 “Thorough image analysis was carried out for a representative sample at multiple load steps up to 94% of the final failure load. The damage progression was analysed and all cracks and fibre breaks were identified and segmented”, see figure 3 for an example – this includes the “location of cracks” (page 1475, col. 2, ¶ 3)
to further clarify: see Scott, figure 13 – this shows “Breaks/m” [example of a crack density]  and Scott, figure 7 – this shows a “70” micron spacing between two “breaks” [example of crack spacing])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Schuecker, as taken in combination above, on a system which compares predicted and measured crack spacing/density with the teachings from Scott on using CT scans to measure the damage progression in a composite such as “to validate and compare the capabilities of available models” (Scott, § 4, ¶ 3), such as “shear lag models” (Scott, page 1475, col. 2, ¶ 2) . The motivation to combine would have been that the “We particularly encourage the modelling community to exploit this opportunity to validate and compare the capabilities of available models.” (Scott, § 4, ¶ 3).


Regarding Claim 11.
Schuecker, as taken in combination above, does not explicitly teach:
	The method of claim 10, wherein obtaining the actual crack density comprises:
	radiologically scanning a specimen of the connection interface while applying a load to the specimen;	and based on a result of the scanning: determining the actual crack density of a plurality of cracks in the specimen;	andAttorney Docket No. 7474-186Client Docket No. 18-1226-US-NP[2] determining an actual crack spacing for the cracks in the specimen. 

Scott teaches:
The method of claim 10, wherein obtaining the actual crack density comprises:
	radiologically scanning a specimen of the connection interface while applying a load to the specimen;	and based on a result of the scanning: determining the actual crack density of a plurality of cracks in the specimen; andAttorney Docket No. 7474-186Client Docket No. 18-1226-US-NP[2] determining an actual crack spacing for the cracks in the specimen. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure. To the authors knowledge this provides the first direct in situ measurement of the accumulation of fibre fractures for a high performance material under structurally relevant load conditions (i.e. fractures within the bulk of an essentially conventional engineering laminate).”  - see section § 2 and figure 2 for an overview of the experiment, see § 3 ¶ 1 “Thorough image analysis was carried out for a representative sample at multiple load steps up to 94% of the final failure load. The damage progression was analysed and all cracks and fibre breaks were identified and segmented”, see figure 3 for an example – this includes the “location of cracks” (page 1475, col. 2, ¶ 3)
to further clarify: see Scott, figure 13 – this shows “Breaks/m” [example of a crack density]  and Scott, figure 7 – this shows a “70” micron spacing between two “breaks” [example of crack spacing])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Schuecker, as taken in combination above, on a system which compares predicted and measured crack spacing/density with the teachings from Scott on using CT scans to measure the damage progression in a composite such as “to validate and compare the capabilities of available models” (Scott, § 4, ¶ 3), such as “shear lag models” (Scott, page 1475, col. 2, ¶ 2) . The motivation to combine would have been that the “We particularly encourage the modelling community to exploit this opportunity to validate and compare the capabilities of available models.” (Scott, § 4, ¶ 3).


Regarding Claim 12.
Scott teaches:
	The method of claim 11, wherein radiologically scanning the specimen comprises performing a Computed Tomography (CT) scan on the specimen. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure. )

Regarding Claim 13.
Scott teaches:
	The method of claim 11, further comprising:
	increasing the load applied to the specimen in predetermined increments; and radiologically scanning the specimen responsive to each incremental load increase. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3) )

Regarding Claim 23.
Scott teaches:
	The computer of claim 2 wherein the radiological scan of the connection interface is a radiological scan of a specimen of the connection interface placed under a mechanical load during a load cycle of the scanning process.  (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3) )

Regarding Claim 24.
Scott teaches:
	The computer of claim 23 wherein the specimen is radiologically scanned during a hold cycle of the radiological scanning process. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3) 
i.e., the “loading” is “incrementally” applied, and then the load is held while the scan occurs for each increment, e.g. “Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure.” (Scott, § 2 ¶ 4) and “...provides the first direct in situ measurement of the accumulation of fibre fractures for a high performance material under structurally relevant load conditions” (Scott, abstract) )

Regarding Claim 25.
Scott teaches:
	The computer of claim 23 wherein the mechanical load is incrementally increased by a predetermined amount until the radiological scanning process is complete.  (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3
to clarify that Scott’s load is mechanical, § 2 ¶ 1: “A simple screw driven load frame was used to incrementally load samples to failure in situ with a gauge length of 66 mm. The average ultimate tensile failure stress, ruts, was found to be 910 MPa across the notch section (based on four specimens).”) 


Regarding Claim 26.
Scott teaches: 
	The method of claim 11 wherein radiologically scanning a specimen of the connection interface while applying a load to the specimen comprises: applying a mechanical load to the specimen during a load cycle of the scanning process; and radiologically scanning the specimen during a hold cycle of the radiological scanning process.  (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3) 
i.e., the “loading” is “incrementally” applied, and then the load is held while the scan occurs for each increment, e.g. “Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure.” (Scott, § 2 ¶ 4) and “...provides the first direct in situ measurement of the accumulation of fibre fractures for a high performance material under structurally relevant load conditions” (Scott, abstract) 
to clarify that Scott’s load is mechanical, § 2 ¶ 1: “A simple screw driven load frame was used to incrementally load samples to failure in situ with a gauge length of 66 mm. The average ultimate tensile failure stress, ruts, was found to be 910 MPa across the notch section (based on four specimens).”)

Regarding Claim 27.
Scott teaches:
	The method of claim 26 further comprising incrementally increasing the mechanical load by a predetermined amount until the radiological scanning process is complete. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3
to clarify that Scott’s load is mechanical, § 2 ¶ 1: “A simple screw driven load frame was used to incrementally load samples to failure in situ with a gauge length of 66 mm. The average ultimate tensile failure stress, ruts, was found to be 910 MPa across the notch section (based on four specimens).”) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting – 16/207,254
Claims 1, 3, 7, 10, 14, 17, 20, 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-9, 10, 17-18 of copending Application No. 16/207,254 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention performs iterations until delamination, whereas the co-pending does not. A skilled person would have found it obvious to keep increasing the “one or more loads” of the model of the ‘254 until the model also indicated delamination.
In addition, there is an additional distinction with when the ILS strength is modified, it would have been an obvious variation to have applied the ‘254’s ILS modifications before the delamination, i.e. before the loads were applied that would have caused the delamination. 
Instant claim 10, and the dependents thereof, are rejected in view of claims 10 and 17-18 of the co-pending using a similar rationale as was used for instant claim 1, and the dependents thereof. 
Instant claim 20, and the dependents thereof, are rejected in view of claims 1 and 8-9 of the co-pending using a similar rationale as was used for instant claim 1, and the dependents thereof. The difference between “A computer...” as recited in the preamble of claim 1 of the co-pending and the recitation of a computer readable medium in the instant claim 20 would have been an obvious variation to a skilled person.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application # 16/207,281
Application # 16/207,254
Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, wherein the connection interface comprises a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
	and processing circuitry operatively connected to the communication interface circuit and configured to:
	obtain an actual crack density for the connection interface, wherein the actual crack density defines a number of cracks in the connection interface when the first and second composite structural components begin to delaminate;
	calculate a spacing requirement for the cracks in the connection interface, wherein the spacing requirement defines an average spacing for the cracks in the connection interface;
	iteratively generate a computer model of the connection interface as a function of the spacing requirement and an interlaminar shear (ILS) strength of the connection interface until the computer model indicates delamination between the first and second load-bearing composite structural components, wherein the computer model identifies one or more embedded cracks in the connection interface, and wherein the one or more embedded cracks comprise cracks having at least one terminating end that does not extend to an edge of the connection interface, and wherein to generate the computer model, the processing circuitry is configured to, for each iteration:
	2 of 17Application Ser. No. 16/207281Client Docket No. 18-1226-US-NP[2]determine whether the generated computer model indicates delamination between the first and second load-bearing composite structural components;
responsive to determining that the generated computer model does not indicate delamination between the first and second load-bearing composite structural components:
	modify the ILS strength of the connection interfaces by a predetermined amount;
	and re-generate the computer model based on the modified ILS strength of the connection interface;
	and responsive to determining that generated computer model indicates delamination between the first and second load-bearing composite structural components, determine a target ILS strength for the connection interface to be the modified ILS strength of the connection interface;
	and output the generated computer model for a user. 


Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, the connection interface comprising a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
	and processing circuitry operatively connected to the communication interface circuit and configured to:
	selectively calculate a spacing requirement for predicted cracks in the composite filler material, wherein the spacing requirement defines an average spacing between the predicted cracks in the composite filler material, and wherein to selectively calculate the spacing requirement, the processing circuitry is configured to:
	determine whether to include a residual stress exerted on the composite filler material in calculations for the spacing requirement, wherein the residual stress comprises a stress that was exerted on the composite filler material during a curing process;
	responsive to determining that the residual stress is to be included, calculate the spacing requirement based on a crack density requirement and one or more residual stress values;
	and responsive to determining that the residual stress is not to be included, calculate the spacing requirement based on the crack density requirement;
	2 of 15Application Ser. No. 16/207254 Attorney Docket No. 7474-168 Client Docket No. 18-1226-US-NP generate a computer model of the composite filler material as a function of the spacing requirement and one or more loads to be applied to the composite filler material, wherein the computer model indicates the predicted cracks in the composite filler material between the first and second load-bearing composite structural components;
	and output the computer model for a user. 

Regarding Claim 8

	The computer of claim 1, wherein the composite filler material has an Interlaminar Shear (ILS) strength, and wherein the processing circuitry is configured to generate the computer model as a function of the ILS strength of the composite filler material. 

Regarding Claim 9

	The computer of claim 8, wherein the processing circuitry is configured to:
	compare a density of the predicted cracks in the computer model of the composite filler material to a baseline crack density;
	modify the ILS strength of the composite filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density;
	and generate a refined computer model of the composite filler material based on the modified ILS strength of the composite filler material, wherein the refined computer model indicates a placement and the density of the predicted cracks in the composite filler material according to the modified ILS strength of the composite filler material. 

Regarding Claim 3

	The computer of claim 1, wherein the processing circuitry is further configured to calculate the spacing requirement based on the actual crack density for the connection interface, and on a residual stress applied to the connection interface during a curing process.  


Claim 1

determine whether to include a residual stress exerted on the composite filler material in calculations for the spacing requirement, wherein the residual stress comprises a stress that was exerted on the composite filler material during a curing process;
	responsive to determining that the residual stress is to be included, calculate the spacing requirement based on a crack density requirement and one or more residual stress values;

Regarding Claim 7

	The computer of claim 1, wherein the processing circuitry is further configured to:
	generate a visual representation of the computer model graphically indicating progressive cracking in the connection interface;
	and output the visual representation of the computer model to a display device for the user. 


Regarding Claim 1

	   generate a computer model of the composite filler material as a function of the spacing requirement and one or more loads to be applied to the composite filler material, wherein the computer model indicates the predicted cracks in the composite filler material between the first and second load-bearing composite structural components;
	and output the computer model for a user. 

It would have been obvious to output a visual representation of this computer model

Regarding Claim 21.

	The computer of claim 1, wherein the connection interface fills an area created by the geometry of the first and second load-bearing composite structural components. 


Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, the connection interface comprising a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:




Claims 8 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-9, 10, 17-18 of copending Application No. 16/207,254 (reference application) in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013

Regarding Claim 8
While the ‘254 claimed invention does not recite the following limitations, Meer teaches: 
The computer of claim 1, wherein the processing circuitry is further configured to output the computer model as input into a finite element method (FEM) function executing on a computing device. (Meer, abstract: “Specifically, the study investigates under what conditions a finite element model with cohesive X-FEM cracks can reproduce the in situ effect for the ply strength. It is shown that it is possible to do so with a single element across the thickness of the ply, provided that the interface stiffness is properly selected. The optimal value for this interface stiffness is derived with an analytical shear lag model [the model input into a FEM function].”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the ‘254 with the teachings from Meer on “computational methods for the modeling of progressive laminate failure.” (Meer, abstract). The motivation to combine would have been that “Furthermore, development of crack density during progressive cracking was captured with this approach without loss of accuracy with respect to detailed analysis using multiple elements across the thickness of the ply.” (Meer, page 3318, col. 1, ¶ 1) and “It was shown that a detailed finite element model with multiple elements through the thickness of a ply can predict the propagation of a crack from a predefined defect and can also predict the known thickness dependence of the in situ strength” (Meer, § 6 ¶ 1). 

Regarding Claim 18.
	Claim 18 is rejected under a similar rationale as claim 8.

Claims 2, 11-13, 23-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-9, 10, 17-18 of copending Application No. 16/207,254 (reference application) in view of Scott et al., “In situ fibre fracture measurement in carbon–epoxy laminates using high resolution computed tomography”, 2011

Regarding Claim 2
While the ‘254 claimed invention does not recite the following limitations, Scott teaches:
The computer of claim 1, wherein the actual crack density is determined based on a radiological scan of the connection interface under a load, wherein the processing circuitry is further configured to obtain an actual crack spacing for the connection interface based on the radiological scan of the connection interface. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure. To the authors knowledge this provides the first direct in situ measurement of the accumulation of fibre fractures for a high performance material under structurally relevant load conditions (i.e. fractures within the bulk of an essentially conventional engineering laminate).”  - see section § 2 and figure 2 for an overview of the experiment, see § 3 ¶ 1 “Thorough image analysis was carried out for a representative sample at multiple load steps up to 94% of the final failure load. The damage progression was analysed and all cracks and fibre breaks were identified and segmented”, see figure 3 for an example – this includes the “location of cracks” (page 1475, col. 2, ¶ 3)
to further clarify: see Scott, figure 13 – this shows “Breaks/m” [example of a crack density]  and Scott, figure 7 – this shows a “70” micron spacing between two “breaks” [example of crack spacing])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from claimed ‘254 invention with the teachings from Scott on using CT scans to measure the damage progression in a composite such as “to validate and compare the capabilities of available models” (Scott, § 4, ¶ 3), such as “shear lag models” (Scott, page 1475, col. 2, ¶ 2) . The motivation to combine would have been that the “We particularly encourage the modelling community to exploit this opportunity to validate and compare the capabilities of available models.” (Scott, § 4, ¶ 3).


Regarding Claim 11.
While the ‘254 claimed invention does not recite the following limitations, Scott teaches:
The method of claim 10, wherein obtaining the actual crack density comprises:
	radiologically scanning a specimen of the connection interface while applying a load to the specimen;	and based on a result of the scanning: determining the actual crack density of a plurality of cracks in the specimen; andAttorney Docket No. 7474-186Client Docket No. 18-1226-US-NP[2] determining an actual crack spacing for the cracks in the specimen. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure. To the authors knowledge this provides the first direct in situ measurement of the accumulation of fibre fractures for a high performance material under structurally relevant load conditions (i.e. fractures within the bulk of an essentially conventional engineering laminate).”  - see section § 2 and figure 2 for an overview of the experiment, see § 3 ¶ 1 “Thorough image analysis was carried out for a representative sample at multiple load steps up to 94% of the final failure load. The damage progression was analysed and all cracks and fibre breaks were identified and segmented”, see figure 3 for an example – this includes the “location of cracks” (page 1475, col. 2, ¶ 3)
to further clarify: see Scott, figure 13 – this shows “Breaks/m” [example of a crack density]  and Scott, figure 7 – this shows a “70” micron spacing between two “breaks” [example of crack spacing])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from claimed ‘254 invention with the teachings from Scott on using CT scans to measure the damage progression in a composite such as “to validate and compare the capabilities of available models” (Scott, § 4, ¶ 3), such as “shear lag models” (Scott, page 1475, col. 2, ¶ 2) . The motivation to combine would have been that the “We particularly encourage the modelling community to exploit this opportunity to validate and compare the capabilities of available models.” (Scott, § 4, ¶ 3).

Regarding Claim 12.
Scott teaches:
	The method of claim 11, wherein radiologically scanning the specimen comprises performing a Computed Tomography (CT) scan on the specimen. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure. )

Regarding Claim 13.
Scott teaches:
	The method of claim 11, further comprising:
	increasing the load applied to the specimen in predetermined increments; and radiologically scanning the specimen responsive to each incremental load increase. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3) )

Regarding Claim 23.
Scott teaches:
	The computer of claim 2 wherein the radiological scan of the connection interface is a radiological scan of a specimen of the connection interface placed under a mechanical load during a load cycle of the scanning process.  (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3) )

Regarding Claim 24.
Scott teaches:
	The computer of claim 23 wherein the specimen is radiologically scanned during a hold cycle of the radiological scanning process. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3) 
i.e., the “loading” is “incrementally” applied, and then the load is held while the scan occurs for each increment, e.g. “Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure.” (Scott, § 2 ¶ 4) and “...provides the first direct in situ measurement of the accumulation of fibre fractures for a high performance material under structurally relevant load conditions” (Scott, abstract) )

Regarding Claim 25.
Scott teaches:
	The computer of claim 23 wherein the mechanical load is incrementally increased by a predetermined amount until the radiological scanning process is complete.  (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3
to clarify that Scott’s load is mechanical, § 2 ¶ 1: “A simple screw driven load frame was used to incrementally load samples to failure in situ with a gauge length of 66 mm. The average ultimate tensile failure stress, ruts, was found to be 910 MPa across the notch section (based on four specimens).”) 


Regarding Claim 26.
Scott teaches: 
	The method of claim 11 wherein radiologically scanning a specimen of the connection interface while applying a load to the specimen comprises: applying a mechanical load to the specimen during a load cycle of the scanning process; and radiologically scanning the specimen during a hold cycle of the radiological scanning process.  (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3) 
i.e., the “loading” is “incrementally” applied, and then the load is held while the scan occurs for each increment, e.g. “Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure.” (Scott, § 2 ¶ 4) and “...provides the first direct in situ measurement of the accumulation of fibre fractures for a high performance material under structurally relevant load conditions” (Scott, abstract) 
to clarify that Scott’s load is mechanical, § 2 ¶ 1: “A simple screw driven load frame was used to incrementally load samples to failure in situ with a gauge length of 66 mm. The average ultimate tensile failure stress, ruts, was found to be 910 MPa across the notch section (based on four specimens).”)

Regarding Claim 27.
Scott teaches:
	The method of claim 26 further comprising incrementally increasing the mechanical load by a predetermined amount until the radiological scanning process is complete. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3
to clarify that Scott’s load is mechanical, § 2 ¶ 1: “A simple screw driven load frame was used to incrementally load samples to failure in situ with a gauge length of 66 mm. The average ultimate tensile failure stress, ruts, was found to be 910 MPa across the notch section (based on four specimens).”) 


Double Patenting – 16/207,254
Claims  1, 7, 10, 17, 20, 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, 20 of copending Application No. 16/207,311 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention performs iterations until delamination, whereas the co-pending does not. A skilled person would have found it obvious to keep increasing the “one or more loads” of the model of the ‘311 until the model also indicated delamination.
In addition, there is an additional distinction with when the ILS strength is modified, it would have been an obvious variation to have applied the ‘311 ILS modifications before the delamination, i.e. before the loads were applied that would have caused the delamination. 

Instant claims 10 and 20 are rejected under a similar rationale as claim 1, in view of claims 10 and 20 of the ‘311 respectively
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application # 16/207,281
Application # 16/207,311
Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, wherein the connection interface comprises a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
	and processing circuitry operatively connected to the communication interface circuit and configured to:
	obtain an actual crack density for the connection interface, wherein the actual crack density defines a number of cracks in the connection interface when the first and second composite structural components begin to delaminate;
	calculate a spacing requirement for the cracks in the connection interface, wherein the spacing requirement defines an average spacing for the cracks in the connection interface;
	iteratively generate a computer model of the connection interface as a function of the spacing requirement and an interlaminar shear (ILS) strength of the connection interface until the computer model indicates delamination between the first and second load-bearing composite structural components, wherein the computer model identifies one or more embedded cracks in the connection interface, and wherein the one or more embedded cracks comprise cracks having at least one terminating end that does not extend to an edge of the connection interface, and wherein to generate the computer model, the processing circuitry is configured to, for each iteration:
	2 of 17Application Ser. No. 16/207281Client Docket No. 18-1226-US-NP[2]determine whether the generated computer model indicates delamination between the first and second load-bearing composite structural components;
responsive to determining that the generated computer model does not indicate delamination between the first and second load-bearing composite structural components:
	modify the ILS strength of the connection interfaces by a predetermined amount;
	and re-generate the computer model based on the modified ILS strength of the connection interface;
	and responsive to determining that generated computer model indicates delamination between the first and second load-bearing composite structural components, determine a target ILS strength for the connection interface to be the modified ILS strength of the connection interface;
	and output the generated computer model for a user. 
Regarding Claim 1
A computer configured to determine progressive cracking in a composite filler material disposed between first and second composite structural components, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
	and processing circuitry operatively connected to the communication interface circuit and configured to:
	obtain one or more parameters representing characteristics of progressive cracking in a composite filler material that was subjected to an increasing load over a predetermined time period;
	based on at least one of the one or more parameters:
	calculate an estimated crack density for the composite filler material, wherein the estimated crack density defines an estimated number of cracks in the composite filler material relative to one or more loads applied to the composite filler material;
	and calculate a spacing requirement for the cracks in the composite filler material, wherein the spacing requirement defines an average spacing for the cracks in the composite filler material;
	determine whether the estimated crack density for the composite filler material matches a baseline crack density for the composite filler material to within a predetermined threshold;
	and responsive to determining that the estimated crack density for the composite filler material o does not match the baseline crack density for the composite filler material to within a predetermined threshold:
	   iteratively modify a current Intralaminar Shear (ILS) strength of the composite filler material until the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within the predetermined threshold;
	and generate, as a function of the modified ILS strength, the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;
	and output the visual representation of the composite filler material to a display device for the user. 

Regarding Claim 7

	The computer of claim 1, wherein the processing circuitry is further configured to:
	generate a visual representation of the computer model graphically indicating progressive cracking in the connection interface;
	and output the visual representation of the computer model to a display device for the user. 


Regarding Claim 1

..., a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;
	and output the visual representation of the composite filler material to a display device for the user. 

Regarding Claim 21.

	The computer of claim 1, wherein the connection interface fills an area created by the geometry of the first and second load-bearing composite structural components. 


Regarding Claim 1

	A computer configured to determine progressive cracking in a composite filler material disposed between first and second composite structural components, the computer comprising:



Claims 3 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, 20 of copending Application No. 16/207,311 (reference application) in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990

Regarding Claim 3
While the ‘311 does not recite the following limitation, Lee teaches: 
	The computer of claim 1, wherein the processing circuitry is further configured to calculate the spacing requirement based on the actual crack density for the connection interface, and on a residual stress applied to the connection interface during a curing process.  (Lee, abstract: “A simplified shear lag analysis using a progressive damage scheme is proposed for crossply composite laminates under uniaxial tensile loading. Closed form solutions for stress distributions, transverse crack density and reduced stiffnesses of damaged plies as well as the entire laminate can be obtained as a function of applied load and properties of the constituent plies, where the shear lag parameter is only a function of geometry  and shear moduli of the lamina. The analysis can also take into account the residual stresses in the laminate.” and Lee page 1240: “...To predict these curves the stiffening effect of the 0° unidirectional lamina was considered and the thermal residual stresses were calculated by using the glass transition temperature of the matrix material as the stress free temperature during the curing process...”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed ‘311 invention with the teachings from Lee on “A simplified shear lag analysis using a progressive damage scheme is proposed for crossply composite laminates under uniaxial tensile loading” The motivation to combine would have been that “Experimental and predicted results for reduced stiffness as a function of crack density are in good agreement for various crossply composite laminates. Predicted results for crack density as a function of applied load, as well as stress-strain curves to failure are shown and are in good agreement with experimental results for a crossply laminate under monotonic tensile loading conditions. The proposed theory can be used as a basis for development of a damage accumulation model” (Lee, abstract; also see Lee’s conclusion section for clarification)

Regarding Claim 14.
	Claim 14 is rejected under a similar rationale as claim 3.


Claims 8 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, 20 of copending Application No. 16/207,311 (reference application) in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013

Regarding Claim 8
While the ‘311 claimed invention does not recite the following limitations, Meer teaches: 
The computer of claim 1, wherein the processing circuitry is further configured to output the computer model as input into a finite element method (FEM) function executing on a computing device. (Meer, abstract: “Specifically, the study investigates under what conditions a finite element model with cohesive X-FEM cracks can reproduce the in situ effect for the ply strength. It is shown that it is possible to do so with a single element across the thickness of the ply, provided that the interface stiffness is properly selected. The optimal value for this interface stiffness is derived with an analytical shear lag model [the model input into a FEM function].”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the ‘311 with the teachings from Meer on “computational methods for the modeling of progressive laminate failure.” (Meer, abstract). The motivation to combine would have been that “Furthermore, development of crack density during progressive cracking was captured with this approach without loss of accuracy with respect to detailed analysis using multiple elements across the thickness of the ply.” (Meer, page 3318, col. 1, ¶ 1) and “It was shown that a detailed finite element model with multiple elements through the thickness of a ply can predict the propagation of a crack from a predefined defect and can also predict the known thickness dependence of the in situ strength” (Meer, § 6 ¶ 1). 

Regarding Claim 18.
	Claim 18 is rejected under a similar rationale as claim 8.

Claims  2, 11-13, 23-27  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, 20 of copending Application No. 16/207,311 (reference application) in view of Scott et al., “In situ fibre fracture measurement in carbon–epoxy laminates using high resolution computed tomography”, 2011

Regarding Claim 2
While the ‘311 claimed invention does not recite the following limitations, Scott teaches:
The computer of claim 1, wherein the actual crack density is determined based on a radiological scan of the connection interface under a load, wherein the processing circuitry is further configured to obtain an actual crack spacing for the connection interface based on the radiological scan of the connection interface. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure. To the authors knowledge this provides the first direct in situ measurement of the accumulation of fibre fractures for a high performance material under structurally relevant load conditions (i.e. fractures within the bulk of an essentially conventional engineering laminate).”  - see section § 2 and figure 2 for an overview of the experiment, see § 3 ¶ 1 “Thorough image analysis was carried out for a representative sample at multiple load steps up to 94% of the final failure load. The damage progression was analysed and all cracks and fibre breaks were identified and segmented”, see figure 3 for an example – this includes the “location of cracks” (page 1475, col. 2, ¶ 3)
to further clarify: see Scott, figure 13 – this shows “Breaks/m” [example of a crack density]  and Scott, figure 7 – this shows a “70” micron spacing between two “breaks” [example of crack spacing])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from claimed ‘311 invention with the teachings from Scott on using CT scans to measure the damage progression in a composite such as “to validate and compare the capabilities of available models” (Scott, § 4, ¶ 3), such as “shear lag models” (Scott, page 1475, col. 2, ¶ 2) . The motivation to combine would have been that the “We particularly encourage the modelling community to exploit this opportunity to validate and compare the capabilities of available models.” (Scott, § 4, ¶ 3).


Regarding Claim 11.
While the ‘311 claimed invention does not recite the following limitations, Scott teaches:
The method of claim 10, wherein obtaining the actual crack density comprises:
	radiologically scanning a specimen of the connection interface while applying a load to the specimen;	and based on a result of the scanning: determining the actual crack density of a plurality of cracks in the specimen; andAttorney Docket No. 7474-186Client Docket No. 18-1226-US-NP[2] determining an actual crack spacing for the cracks in the specimen. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure. To the authors knowledge this provides the first direct in situ measurement of the accumulation of fibre fractures for a high performance material under structurally relevant load conditions (i.e. fractures within the bulk of an essentially conventional engineering laminate).”  - see section § 2 and figure 2 for an overview of the experiment, see § 3 ¶ 1 “Thorough image analysis was carried out for a representative sample at multiple load steps up to 94% of the final failure load. The damage progression was analysed and all cracks and fibre breaks were identified and segmented”, see figure 3 for an example – this includes the “location of cracks” (page 1475, col. 2, ¶ 3)
to further clarify: see Scott, figure 13 – this shows “Breaks/m” [example of a crack density]  and Scott, figure 7 – this shows a “70” micron spacing between two “breaks” [example of crack spacing])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from claimed ‘311 invention with the teachings from Scott on using CT scans to measure the damage progression in a composite such as “to validate and compare the capabilities of available models” (Scott, § 4, ¶ 3), such as “shear lag models” (Scott, page 1475, col. 2, ¶ 2) . The motivation to combine would have been that the “We particularly encourage the modelling community to exploit this opportunity to validate and compare the capabilities of available models.” (Scott, § 4, ¶ 3).

Regarding Claim 12.
Scott teaches:
	The method of claim 11, wherein radiologically scanning the specimen comprises performing a Computed Tomography (CT) scan on the specimen. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure. )

Regarding Claim 13.
Scott teaches:
	The method of claim 11, further comprising:
	increasing the load applied to the specimen in predetermined increments; and radiologically scanning the specimen responsive to each incremental load increase. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3) )

Regarding Claim 23.
Scott teaches:
	The computer of claim 2 wherein the radiological scan of the connection interface is a radiological scan of a specimen of the connection interface placed under a mechanical load during a load cycle of the scanning process.  (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3) )

Regarding Claim 24.
Scott teaches:
	The computer of claim 23 wherein the specimen is radiologically scanned during a hold cycle of the radiological scanning process. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3) 
i.e., the “loading” is “incrementally” applied, and then the load is held while the scan occurs for each increment, e.g. “Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure.” (Scott, § 2 ¶ 4) and “...provides the first direct in situ measurement of the accumulation of fibre fractures for a high performance material under structurally relevant load conditions” (Scott, abstract) )

Regarding Claim 25.
Scott teaches:
	The computer of claim 23 wherein the mechanical load is incrementally increased by a predetermined amount until the radiological scanning process is complete.  (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3
to clarify that Scott’s load is mechanical, § 2 ¶ 1: “A simple screw driven load frame was used to incrementally load samples to failure in situ with a gauge length of 66 mm. The average ultimate tensile failure stress, ruts, was found to be 910 MPa across the notch section (based on four specimens).”) 


Regarding Claim 26.
Scott teaches: 
	The method of claim 11 wherein radiologically scanning a specimen of the connection interface while applying a load to the specimen comprises: applying a mechanical load to the specimen during a load cycle of the scanning process; and radiologically scanning the specimen during a hold cycle of the radiological scanning process.  (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3) 
i.e., the “loading” is “incrementally” applied, and then the load is held while the scan occurs for each increment, e.g. “Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure.” (Scott, § 2 ¶ 4) and “...provides the first direct in situ measurement of the accumulation of fibre fractures for a high performance material under structurally relevant load conditions” (Scott, abstract) 
to clarify that Scott’s load is mechanical, § 2 ¶ 1: “A simple screw driven load frame was used to incrementally load samples to failure in situ with a gauge length of 66 mm. The average ultimate tensile failure stress, ruts, was found to be 910 MPa across the notch section (based on four specimens).”)

Regarding Claim 27.
Scott teaches:
	The method of claim 26 further comprising incrementally increasing the mechanical load by a predetermined amount until the radiological scanning process is complete. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3
to clarify that Scott’s load is mechanical, § 2 ¶ 1: “A simple screw driven load frame was used to incrementally load samples to failure in situ with a gauge length of 66 mm. The average ultimate tensile failure stress, ruts, was found to be 910 MPa across the notch section (based on four specimens).”) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YouTube Video, Title: “Damage of Fiber Reinforced Composites | ANSYS e‐Learning | CAE Associates”; Publication Date: July 28th, 2014, see the 11:50 timestamp for a visual depiction of the GUI in Ansys for a composite damage simulation
Airoldi, “Identification of material parameters for modelling delamination in the presence of fibre bridging”, 2012 – see the abstract, see §§ 4.1 to 4.4, see § 5
Brewer et al., “Quadratic Stress Criterion for Initiation of Delamination”, 1988 – see the abstract , see page 1144
Fenske et al., “The Inclusion of In-Plane Stresses in Delamination Criteria”, 2001 see the abstract and see page 1328 the section “Quadratic Delamination Criterion”
Coe et al., US 5,136,497 – see the abstract and figure 2, see figure 4, see figure 5, see figures 11-12
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./             Examiner, Art Unit 2147                                                                                                                                                                                           
/BORIS GORNEY/             Supervisory Patent Examiner, Art Unit 2147